Citation Nr: 1623314	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-14 833	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Appellant had military service, classified as active duty for training (ACDUTRA) from January 1980 to June 1980, with National Guard service thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Appellant testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

Following the hearing, the case was remanded by the Board in April 2012.  In February 2015, the case was once again remanded by the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Appellant also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Appellant has a current diagnosis of obstructive sleep apnea from the Neurology Sleep Disorder Center of South Arkansas.  See Private Treatment Records, 3, 6-7, 11, 21-22 (Jan. 22, 2009) (VBMS).  In hearing testimony presented in December 2010, the Appellant stated that during ACDUTRA, he experienced symptoms that included sleeplessness, fatigue, and snoring.  See Hearing Transcript, 4-5, 9 (Dec. 8, 2010) (VBMS).

Based on these facts, the Board found that a VA examination was warranted in accordance with the duty to assist and remanded the claim for additional development in February 2015.  See BVA Remand, 17-18 (Feb. 4, 2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015); see also Charles v. Principi, 16 Vet. App. 370 (2002).

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, they must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In June 2015, the Appellant underwent a VA examination.  The examiner noted that the Appellant had a diagnosis of sleep apnea.  See VA examination, 1 (June 8, 2015) (VBMS).  However, the examiner opined that the diagnosis did not relate to symptoms the Appellant experienced during ACDUTRA in 1980.  See id. at 3.  The examiner based his rationale on the fact that the diagnosis was not made until approximately 2006 and that "symptoms would not have gone on that long."  Id.  

Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This conclusory opinion, without more of a supporting rationale, is inadequate to adjudicate the Appellant's claim.  As such, an adequate VA opinion, which is properly supported by a thorough and reasoned rationale must be obtained upon remand.  See id. 

The Appellant has asserted that his Service Treatment Records (STRs) have not been added to the claims file, "as mandated by the February 04, 2015 remand order . . . ."  See Appellate Brief, 2 (Apr. 6, 2016) (VBMS).  Regarding his STRs, the Board notes that they have already been added to the record and that the Appellant has not identified any additional, outstanding records that have not been requested or obtained.  See Service Treatment Records, 1-38 (Feb. 19, 2009) (VBMS); see also BVA Remand, 7 (Feb. 4, 2015) (VBMS).  Although his assertion appears to be in error, while on remand, the Appellant should be given an opportunity to identify any outstanding records, to include those from any VA or non-VA healthcare provider who has treated him for sleep apnea.  Thereafter, any identified records that have not already been associated with the claims file should be obtained for consideration in the Appellant's appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Appellant to identify any outstanding treatment records associated with his sleep apnea and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Appellant and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file. 

2.  After the above development has been completed and all obtainable records have been associated with the claims file, return the claims file to the examiner who evaluated the Appellant in June 2015 for an addendum opinion.  If that examiner is not available, a different qualified examiner may be substituted.  If necessary, the Appellant should be reexamined.  The claims file must be provided to and reviewed by the examiner.  In the addendum report, the examiner must address any new evidence of record and clarify his opinion rationale in the June 2015 report.  In doing so, the examiner must address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Appellant's current sleep apnea disability is related to his ACDUTRA military service.  The examiner's opinion must include a detailed rationale for all conclusions reached.   She or he must also consider the Veteran's statements as recorded in his hearing testimony.  His statements regarding the development and diagnosis of sleep apnea are presented in the December 2010 hearing transcript on pages 3 through 16.  Address his complaints in service (even if not shown in any written record, and his reports that he continued to seek treatment for sleep problems after service.  The Veteran's theory regarding the start of his sleeping condition must be addressed.  

3.  Thereafter, re-adjudicate the claim on appeal.  If the benefits sought are not granted in full, provide the Appellant and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

